Citation Nr: 0102948	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-01 875A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service connected disability.  


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from February 1944 
to May 1946.  

This appeal arises from a March 1998 rating action of the St. 
Petersburg, Florida, regional office (RO).  In that decision, 
the RO denied the issue of entitlement to a total rating 
based on individual unemployability.  


REMAND

Service connection has been granted for the following 
disabilities:  bilateral hearing loss (0%), tinnitus (10%), 
and trench foot (0%).  Throughout the current appeal, the 
veteran has asserted that his service-connected bilateral 
hearing loss in particular has resulted in his inability to 
maintain gainful employment.  See, e.g., July 2000 hearing 
transcript (T.) at 1-8.  Specifically, the veteran contends 
that, while his hearing is very good at the normal 
conversational range, he has profound hearing loss in high 
frequencies and consequently has trouble hearing the voices 
of women and children.  T. at 2-3.  Further review of the 
claims folder indicates that the veteran has recently lost of 
number of jobs due to his hearing impairment. 

According to the report of a VA audiological examination 
conducted in March 1998, the veteran had the following 
puretone thresholds in his right ear:  20 decibels at 1000 
Hertz, 15 decibels at 2000 Hertz, 80 decibels at 3000 Hertz, 
and 95 decibels at 4000 Hertz.  He also had the following 
puretone thresholds in his left ear:  15 decibels at 1000 
Hertz, 35 decibels at 2000 Hertz, 80 decibels at 3000 Hertz, 
and 95 decibels at 4000 Hertz.  In addition, he had a speech 
recognition score of 92 percent correct in his right ear and 
88 percent correct in his left ear.  The examining 
audiologist diagnosed a "severe triple frown high frequency 
sensorineural hearing loss bilaterally."

Given the veteran's apparent employment difficulties related 
to his hearing problems, an examination of him, the report of 
which sets forth his current symptoms and includes an opinion 
from the examiner concerning the impact of the veteran's 
service-connected disabilities on the veteran's 
employability, would be most useful.  In this regard, it is 
observed that the United States Court of Appeals for Veterans 
Claims has held that a VA examiner should generally address 
the extent of functional and industrial impairment associated 
with a veteran's service-connected disabilities when 
presented with a veteran seeking a total rating for 
compensation purposes based on individual unemployability.  
Gary v. Brown, 7 Vet. App. 229, 232 (1994). 

Moreover, a significant change in the law occurred during the 
pendency of the veteran's appeal.  Specifically, on November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  In part, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000 and 
to such claims which were filed before the date of enactment 
but which were not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Due to the change in the law brought about by the Veterans 
Claims Assistance Act of 2000, a remand in the present case 
is also required for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, a decision by the 
Board of Veterans' Appeals (Board) at this time would be 
potentially prejudicial to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons as well, a remand is required.  

Accordingly, the case is REMANDED for the following:

1.  The RO should contact the veteran and 
ask him to identify the places at which 
he has received any treatment for his 
service connected disabilities since 
1997.  After procuring any necessary 
authorization, the RO should obtain and 
associate with the claims file copies of 
the records of treatment identified.  

2.  The RO should also ask the veteran to 
provide an employment history describing 
the jobs he has held since his discharge 
from service in 1946. 

3.  Thereafter, the veteran should be 
afforded a VA examination to determine 
the nature and severity of his 
service-connected bilateral hearing loss 
and tinnitus.  An audiological evaluation 
should be conducted, as well as any other 
testing deemed necessary.  The examiner 
should obtain a detailed occupational 
history from the veteran.  Following the 
examination and in conjunction with a 
review of the claims file, it is 
requested that the examiner render an 
opinion as to the functional and 
industrial impairment associated with the 
veteran's service-connected bilateral 
hearing loss and service-connected 
tinnitus.  The examiner should be 
informed that age is not a factor in such 
a determination.  A complete rationale 
for any opinion expressed should be 
included in the examination report.

4.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  The RO should then readjudicate the 
issue of entitlement to a total rating 
based on individual unemployability.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case.  The 
veteran and his representative should 
then be provided an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is informed, but he may furnish additional 
evidence and argument while the case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995); and Kutscherousky v. West, 
12 Vet. App. 369 (1999).  By this remand, the Board intimates 
no opinion as to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




